UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2807



WINFRED F. NICHOLSON,

                                              Plaintiff - Appellant,

          versus

MICHELE   JOHNSON;    DONNA     BAYNE;     JAMES
LEATHERMAN; KEVIN FELIX,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-95-1044-WMN)


Submitted:   February 7, 1996            Decided:   February 21, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Winfred F. Nicholson, Appellant Pro Se. Gary R. Allen, Joan Iris
Oppenheimer, Jonathan Samuel Cohen, Edward J. Snyder, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his action against four Internal Revenue Service employees in which

he alleged due process violations by their actions in levying on

his wages. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the
reasoning of the district court. Nicholson v. Johnson, No. CA-95-
1044-WMN (D. Md. Sept. 15, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2